ACCEPTED
                                                                                                14-14-00375-CR
                                                                                FOURTEENTH COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                            7/1/2015 2:36:33 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                                   No. 14-14-00375-CR

                                           In the                            FILED IN
                                   Court of Appeals                   14th COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                          For the
                                                                       7/1/2015 2:36:33 PM
                            Fourteenth District of Texas              CHRISTOPHER A. PRINE
                                        At Houston                             Clerk


                                

                                       No. 1402036
                               In the 338th District Court of
                                   Harris County, Texas

                                

                         FRANK JAMES DISTEFANO
                                          Appellant
                                            v.
                             THE STATE OF TEXAS
                                          Appellee

                                

                 STATE’S MOTION FOR EXTENSION OF TIME
                    IN WHICH TO FILE APPELLATE BRIEF

                                


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s brief in these cases, and, in support thereof, presents the

following:
        1. In the 338th District Court of Harris County, Texas, in The State of Texas v.

Frank James Distefano, cause number 1402036, was convicted of one count of sexual

performance by a child.

        2. He was assessed punishment of confinement for 75 years in the Correctional

Institutions Division of the Texas Department of Criminal Justice.

        3. A written notice of appeal was timely filed.

        4. The State’s brief was due on June 22, 2015.

        5. An extension of time in which to file the State’s brief is requested until August 3,

2015.

        6. No previous extensions have been requested by the State.

        7. The facts relied upon to explain the need for this extension are:

                The District Attorney’s office did not receive a copy of appellant’s brief
        until this morning. Consequently, counsel for the State has been unable to
        commence preparation of the State’s brief.

        WHEREFORE, the State prays that this Court will grant an extension of time until

August 3, 2015 in which to file the State’s brief in this case.

                                                             Respectfully submitted,

                                                             /s/ Alan Curry

                                                             ALAN CURRY
                                                             Assistant District Attorney
                                                             Harris County, Texas
                                                             1201 Franklin, Suite 600
                                                             Houston, Texas 77002
                                                             (713) 755-5826
                                                             TBC No. 05263700
                                                             curry_alan@dao.hctx.net
                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on July 1, 2015:

       Carmen Roe
       Attorney at Law
       440 Louisiana, Suite 900
       Houston, Texas 77002

                                                           /s/ Alan Curry

                                                           ALAN CURRY
                                                           Assistant District Attorney
                                                           Harris County, Texas
                                                           1201 Franklin, Suite 600
                                                           Houston, Texas 77002
                                                           (713) 755-5826
                                                           TBC No. 05263700
                                                           curry_alan@dao.hctx.net

Date: July 1, 2015